Name: 2012/112/EU: Commission Implementing Decision of 17Ã February 2012 amending Annex E to Council Directive 92/65/EEC as regards the model health certificates for animals from holdings and animals, semen, ova and embryos from approved bodies, institutes or centres (notified under document C(2012) 860) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  natural environment;  health;  tariff policy;  trade;  agricultural policy
 Date Published: 2012-02-23

 23.2.2012 EN Official Journal of the European Union L 50/51 COMMISSION IMPLEMENTING DECISION of 17 February 2012 amending Annex E to Council Directive 92/65/EEC as regards the model health certificates for animals from holdings and animals, semen, ova and embryos from approved bodies, institutes or centres (notified under document C(2012) 860) (Text with EEA relevance) (2012/112/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular the first paragraph of Article 22 thereof, Whereas: (1) Directive 92/65/EEC lays down the animal health requirements governing trade in the Union in animals, semen, ova and embryos not subject to the animal health requirements laid down in certain specific Union acts. In addition, Part 1 of Annex E to that Directive sets out the specimen health certificate for trade in animals from holdings (ungulates, birds, lagomorphs, dogs, cats and ferrets), while Part 3 of that Annex sets out the specimen health certificate for trade in animals, semen, embryos and ova from approved bodies, institutes or centres. (2) Article 6(3) of Directive 92/65/EEC lays down the animal health requirements governing trade in suidae other than those covered by Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (2). It provides, inter alia, that where suidae do not come from a brucellosis-free herd in accordance with Directive 64/432/EEC, they must, in the 30 days prior to their dispatch, have undergone with negative results a test designed to show the absence of antibodies to brucellosis. In the interests of consistency of Union legislation, the specimen health certificate set out in Part 1 of Annex E to Directive 92/65/EEC should therefore be amended to include a specific reference to that requirement. (3) Commission Decision 2007/598/EC of 28 August 2007 concerning measures to prevent the spread of highly pathogenic avian influenza to other captive birds kept in zoos and approved bodies, institutes or centres in the Member States (3) approves preventive vaccination plans against that disease in certain Member States. (4) Point 4(b) of Annex II to Decision 2007/598/EC provides that birds vaccinated against avian influenza kept in zoos that are not approved in accordance with Directive 92/65/EEC may be moved to other Member States, after authorisation by the Member State of destination, provided that they meet the requirements set out in that Decision and they are accompanied by a health certificate, as laid down in Part 1 of Annex E to that Directive, specifying that they are conform to Decision 2007/598/EC and are vaccinated against avian influenza on a specified date. (5) However, birds as referred to in Article 7 of Directive 92/65/EEC are not required to be accompanied by a health certificate, as set out in Part 1 of Annex E thereto when traded within the Union, but must be accompanied by a self-certification by the operator in accordance with Article 4 of that Directive, or in the case of psittacidae by a commercial document signed by the official veterinarian or by the veterinarian responsible for the holding. (6) It should be therefore clarified that the health certificate set out in Part 1 of Annex E to Directive 92/65/EEC is only required to accompany birds that are vaccinated against avian influenza and come from a holding on which vaccination against avian influenza was carried out during the past 12 months. Therefore, the specimen health certificate set out in Part 1 of that Annex should be amended to include a reference to such vaccination. (7) Article 10 of Directive 92/65/EEC lays down the animal health requirements governing trade in dogs, cats and ferrets. It provides, inter alia, that they must satisfy the relevant requirements laid down in Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (4). (8) Article 6 of Regulation (EC) No 998/2003 provides that until 31 December 2011, dogs and cats entering Ireland, Malta, Sweden and the United Kingdom from other Member States are to be vaccinated and subject to a pre-entry rabies blood testing in accordance with national rules. (9) In addition, Article 16 of that Regulation provides that until 31 December 2011, Finland, Ireland, Malta, Sweden and the United Kingdom, as regards echinococcosis, and Ireland, Malta and the United Kingdom as regards ticks, may make the entry of pet animals into their territory subject to compliance with certain additional national requirements. (10) Commission Delegated Regulation (EU) No 1152/2011 of 14 July 2011 supplementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards preventive health measures for the control of Echinococcus multilocularis infection in dogs (5) was adopted in order to ensure the continuous health protection of Ireland, Malta, Finland and the United Kingdom from Echinococcus multilocularis. It is to apply from 1 January 2012. (11) The reference to Articles 6 and 16 of Regulation (EC) No 998/2003 included in the specimen health certificate set out in Part 1 of Annex E to Directive 92/65/EEC should therefore be deleted and replaced, as regards dogs, by a reference to Delegated Regulation (EU) No 1152/2011. (12) Part 1 of Annex E to Directive 92/65/EEC should therefore be amended accordingly. (13) Article 13 of Directive 92/65/EEC lays down the animal health requirements governing trade in animals of species susceptible to the diseases listed in Annexes A and B thereto and in semen, ova and embryos of such animals consigned to and from bodies, institutes or centres approved in accordance with Annex C thereto. (14) Semen, ova and embryos of certain animal species can be frozen and stored for a long time and therefore donor animal might no longer be available on the day the health certificate is issued. It is therefore necessary to amend the specimen health certificate set out in Part 3 of Annex E to Directive 92/65/EEC to state that the donor animal was found to be healthy and free from clinical disease either on day of collection or the date of issuing of the health certificate. (15) Point 4(a) of Annex II to Decision 2007/598/EC provides that birds vaccinated against avian influenza kept in approved bodies, institutes or centres including zoos may only be moved to approved bodies, institutes or centres including zoos in other Member States provided that they meet the requirements set out in that Decision and they are accompanied by a health certificate as laid down in Part 3 of Annex E to Directive 92/65/EEC stating that the birds have been vaccinated against avian influenza in conformity to Commission Decision 2006/474/EC (6). As that Decision has since been repealed and replaced by Decision 2007/598/EC, that reference should be replaced by a reference to Decision 2007/598/EC. (16) Part 3 of Annex E to Directive 92/65/EEC should therefore be amended accordingly. (17) Directive 92/65/EEC should therefore be amended accordingly. (18) To avoid any disruption of trade, the use of health certificates issued in accordance with Part 1 and Part 3 of Annex E to Directive 92/65/EEC, before the amendments introduced by this Decision, should be authorised during a transitional period subject to certain conditions. (19) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex E to Directive 92/65/EEC is amended in accordance with the Annex to this Decision. Article 2 For a transitional period until 30 June 2012, Member States may authorise trade in animals from holdings and animals, semen, ova and embryos from approved bodies, institutes or centres accompanied by a health certificate issued not later than 29 February 2012 in accordance with the models set out in Part 1 and Part 3 of Annex E to Directive 92/65/EEC in its version prior to the amendments introduced by this Decision. Article 3 This Decision shall apply from 1 March 2012. Article 4 This Decision is addressed to the Member States. Done at Brussels, 17 February 2012. For the Commission John DALLI Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ 121, 29.7.1964, p. 1977/64. (3) OJ L 230, 1.9.2007, p. 20. (4) OJ L 146, 13.6.2003, p. 1. (5) OJ L 296, 15.11.2011, p. 6. (6) OJ L 187, 8.7.2006, p. 37. ANNEX Annex E to Directive 92/65/EEC is amended as follows: (1) Part 1 is replaced by the following: Part 1  Health certificate for trade in animals from holdings (ungulates, birds vaccinated against avian influenza, lagomorphs, dogs, cats and ferrets) 92/65 EI (2) Part 3 is replaced by the following: Part 3  Health certificate for trade in animals, semen, ova and embryos from approved bodies, institutes or centres 92/65 EIII